Citation Nr: 1510439	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  03-26 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel







INTRODUCTION

The Veteran had active military service from August 1972 to July 1975, and unverified periods of National Guard service prior to 1992. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2002 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas. 

In December 2003, the veteran testified at a video conference hearing before a Veterans Law Judge.  A copy of the transcript of that hearing is in the claims file.  That judge has since retired from the Board and the Veteran was offered the opportunity for a new hearing.  He did not request a new hearing in response to a letter sent in November 2005.  He did request a hearing in his November 2010 formal appeal, and the Board remanded the claim in January 2011 to provide him with the requested hearing.  A hearing was scheduled for March 2011.  He failed to appeal to the hearing but showed good cause, thus a new hearing was scheduled for June 2011.  He did not appeal at the June 2011 hearing, and did not request a new hearing or attempt to show good cause for his failure to appear.  

This matter was previously before the Board in May 2004, June 2006, April 2008, January 2011, June 2012, and April 2013, and was remanded for further development.  It has now returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran does not have "service in the Republic of Vietnam," was not presumptively exposed to herbicides during active service, and was not actually exposed to herbicides during service.

2.  Diabetes mellitus was not "noted" on the service enlistment examination, nor is there clear and unmistakable evidence that diabetes mellitus preexisted service. 

3.  Symptoms of diabetes mellitus were not chronic in service or continuous after service separation. 

4.  Diabetes mellitus did not manifest to a compensable degree within one year of separation from service.

5.  Currently diagnosed diabetes mellitus is not related to an in-service injury, disease, or event.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.156(a), 3.159 (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

The VCAA duty to notify initially was satisfied by way of a letters the RO sent to the Veteran in June 2004, June 2006, and June 2008.  The letters informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the Veteran has received all required notice concerning the claim.

VA also has a duty to assist a veteran in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA and private medical treatment evidence, and the Veteran's statements. 

The Veteran underwent a VA diabetes examination in July 2012, and an addendum opinion was provided in July 2013.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination abd opinion are adequate because they were performed by a medical professional, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.         § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R.          § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Veteran's claimed diabetes mellitus is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. 
§ 3.303(b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).  The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97. 

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R.                § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).  However, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171   (1998).

A Veteran is presumed in sound condition except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service.  38 U.S.C.A. 
§ 1111 (West 2014); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  The U.S. Court of Appeals for Veterans Claims (Court) in Horn v. Shinseki, explained that even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness.  Rather, the burden is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  25 Vet. App. 231, 235 (2012).

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting Yanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)); see also Yanerson, 12 Vet. App. at 263 (Nebeker, C.J., concurring in part and dissenting in part) ("[O]nly an inference that is iron clad and copper riveted can be 'unmistakable.'").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection Claim for Diabetes Mellitus, Type II

The Veteran contends that he has diabetes mellitus as a result of his military service.  He has provided several theories as to the etiology of his current diabetes mellitus.  His contentions are that it is due to herbicide exposure in service, the food he ate in service, and that it was a preexisting disability which was aggravated by active service.

The Veteran's DD 214 does not reflect service in Vietnam.  Moreover, the Veteran has not contended that he served in Vietnam.  The Veteran has stated that, while in service, he was involved in taking trucks off of trains, and replacing torn canvas on the trucks.  He contends that these trucks were coming from Vietnam.  He contends that the canvas on the trucks had an oily or greasy looking substance, and that substance could have been Agent Orange.  There is no competent credible evidence of record that the Veteran was exposed to herbicides while on active service.  The Board finds that any such statement by the Veteran that he was exposed to herbicides from vehicles is purely speculative and is not competent evidence of exposure.  The Veteran has not indicated that he possesses any specialized knowledge in the scientific field such that he could determine without testing that herbicides were present on any of the trucks that he handled.  In Bardwell v. Shinseki, 24 Vet. App. 36 (2010), the Court held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  In contrast to situations involving alleged medical symptoms or injury, a non-combat claimant's lay assertion that an event occurred in service must be weighed against other evidence of record, including lack of documentary evidence of the incident.  Further, claims based on statements that exposure occurred because the veteran came in contact with vehicles that were in Vietnam do not qualify for the presumption of exposure.    

Having considered the Veteran's contentions and statements, and after a review of all the evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran did not have "service in the Republic of Vietnam," was not presumptively exposed to herbicides during active service, and was not actually exposed to herbicides during service to warrant the presumption of service connection.  See 38 C.F.R. § 3.307(a)(6)(iii); Haas, 525 F.3d 1168.  

Nevertheless, even when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, his claim must still be reviewed to determine whether service connection can be established on another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the Board will adjudicate the claim on a theory of direct entitlement to service connection.

Turning first to his claim that diabetes preexisted service and was aggravated therein, the Board finds that this theory of entitlement must fail.  In a statement received by VA in December 2006, the Veteran stated that both of his parents had diabetes.  He further stated, "research will show that a child with both parents positive with diabetes will have over a 60 percent chance of inheriting the disease.  If this is the case, then my diabetes... could have been preexisting before I committed to the military in 1972-1991 and could have been aggravated during that period of time."  

As noted, the Veteran was diagnosed with diabetes in 1998.  Although a March 1998 clinical record reflects that the Veteran does have a family history of diabetes, the evidence does not support the claim that diabetes preexisted service.  To that end, no signs or symptoms of diabetes were found at any time during active duty service.  Further, no signs or symptoms of diabetes were noted upon entrance into active duty service.  Thus, he is presumed to have been sound, with regard to his endocrine system, upon entrance.  38 U.S.C.A. § 1111 (West 2014).  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

The Board also finds that there is no clear and unmistakeable evidence that the Veteran had preexisting diabetes mellitus.  The medical evidence of record shows that diabetes was not diagnosed until over 20 years after separation.  Although the Veteran states his belief that diabetes preexisted service, he offers no further evidence to support this belief.  Rather, his own testimony shows that he did not experience any symptoms of diabetes until 1997, at the earliest.  Therefore, the presumption of soundness is not rebutted, and service connection will be considered based on incurrence, not aggravation.  Id.; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

Turning now to the matter of direct service connect, the Board finds that the Veteran did not have chronic symptoms of diabetes mellitus in service.  The service treatment records are negative for treatment, diagnoses, or complaints of any disease or injury relating to diabetes mellitus.  The Veteran's July 1972 report of medical examination for entrance purposes reflects that his endocrine system was normal.  A urinalysis was negative for sugar.  His report of medical history for entrance purposes reflects that the Veteran denied any sugar in his urine, or any other symptoms indicative of possible diabetes.  The Veteran's May 1975 report of medical history for separation purposes also reflects that he denied any sugar in the urine or any other symptoms indicate of possible diabetes.  His report of medical examination for separation purposes reflects that the Veteran's endocrine system was normal.  His urinalysis was negative for sugar in the urine.  

Symptoms of diabetes mellitus were not continuous after service separation.  The Veteran's January 1984 report of medical examination for annual purposes reflects that his endocrine system was normal.  A urinalysis was negative for sugar.  His report of medical history reflects that the Veteran denied any sugar in his urine, or any other symptoms indicative of possible diabetes. 

The Veteran's January 1988 report of medical examination for annual purposes reflects that his endocrine system was normal.  A urinalysis was negative for sugar.  His report of medical history reflects that the Veteran denied any sugar in his urine, or any other symptoms indicative of possible diabetes. 

The earliest clinical evidence of symptoms is in 1998.  A March 1998 clinical record reflects that the Veteran had "no significant past medical history, but in 3-4 months complained of progressive fatigue, blurred vision, weight loss of around 15 pounds, polydipsia, polyuria, intermittent paresthesias of the fingers with decreased sensation of bilateral lower and upper extremities.  The patient states he read these type of symptoms in a book and feels that he might have had diabetes."

Thus, the record reflects that the Veteran's symptoms of diabetes mellitus had their onset in late 1997 or early 1998, more than twenty years after separation from active service.  There is no competent credible evidence that he had manifestations prior to service, in service, or within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307. 3.309(a).  

The Veteran's third theory of entitlement to service connection is that his diabetes is due to eating food high in cholesterol and preservatives in service.  He was provided a July 2012 VA examination.  The VA examiner noted that "there is no evidence of diagnosis or treatment of diabetes in the service."  The examiner failed to state whether it is as likely as not (50 percent or greater) that the Veteran's current diabetes is causally related to active service, to include his diet.   

Pursuant to the April 2013 Board remand, the examiner who performed the July 2012 diabetes examination provided a May 2013 addendum opinion.  The VA examiner opined that, "there is no evidence of diagnosis or treatment of diabetes in the service.  He has not been exposed to Agent Orange.  Considering his family history, service treatment records, the onset of his diabetes, and his allegations concerning diet and preservatives, there is no evidence that his diabetes mellitus is at all related to his period of active duty."  

The Board finds that weight of the evidence demonstrates that currently diagnosed diabetes mellitus is not related to an in-service injury, disease, or event.  The Board has considered the Veteran's statements asserting a nexus between currently diagnosed diabetes and service.  While the Board finds that he is competent to report the onset and symptoms of his disorder, his statements as to nexus are not competent.  As a lay person without any medical training, he is not competent to provide evidence on questions of etiology of a medical disability, such as whether his claimed disability is related to service. 

For the reasons discussed above, the Board finds that service connection for diabetes mellitus is not warranted on either a direct or presumptive basis.  Because a preponderance of the evidence is against findings of in-service herbicide exposure, chronic or continuous symptoms of diabetes since service, and relationship of current disability to service, the claim must be denied, and there is not reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for diabetes mellitus is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


